Title: To Benjamin Franklin from Claude Julien, 26 April 1778
From: Julien, Claude
To: Franklin, Benjamin


Monsieur,
A Paris le 26 avril 1778.
Je prends la liberté de vous adresser ci jointe, copie d’une Lettre que m’écrit mon Correspondant d’aix-la-Chapelle, le 20 de ce mois, par laquelle il se charge de faire livrer à Amsterdam 5. à 600,000. Tonneaux de houilles, de toute espèce et d’excellente qualité à un prix moins haut que Vous ne les payez aujourd’hui en Hollande. Si ma proposition peut vous être agréable, j’aurai l’honneur, Monsieur, d’en traiter avec vous d’une manière qui sera conforme à vos desirs, après toutes-fois, que vous aurés eu la bonté de me donner une note des espèces de houilles ou charbons propres à la consommation des Colonies, ainsi que les quantités à-peu-près qu’il faudrait faire passer pour leur consommation. J’ose espérer un mot de réponse de votre part à ce sujet.
Le 20. 8bre dernier, j’eus l’honneur, Monsieur, de vous présenter un Mémoire en faveur du Sieur Broche Descombes, Capitaine Aide-Major du Régiment provincial d’anduze, résidant au St. Esprit en Languedoc, qui désire, depuis longtems, de servir dans les Colonies avec le grade de Major, ou tout au moins, la commission de capitaine, cet officier ayant par devers lui tous les titres capables d’inspirer en sa faveur, 23 années de service, et étant criblé de blessures. Vous avés eu la bonté, Monsieur, de bien accueillir mon Mémoire, et de me faire la grâce de me promettre l’honneur de votre protection lorsque l’occasion d’employer ledit Sieur Broche Descombes se présenterait. J’ose vous réïtérer, Monsieur, ma prière à ce sujet.

J’eus l’honneur de vous présenter mon respect le 20 Mars dernier, chés le Ministre de la Marine, où je fus Témoin de la bonne réception qu’il vous fit. Je suis avec un profond respect, Monsieur, Votre très humble et très obéïssant serviteur
Claude JulianBanquier Rüe des vieillesThruilleries à Paris.
 
Notation: Claude Julien, Paris 16 [sic] Avril 1778.
